DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-19 are pending and have been examined in this application. 
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 01/21/2021 and reviewed by the Examiner. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 14, 15, 17-19 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 14-17 of prior U.S. Patent No. 11006609. This is a statutory double patenting rejection.

Claims 14-17 of Patent No. 11006609 describe the same limitations.
Claim 14 of the instant application is a portion of claim 14 of Patent No. 11006609.
Claim 15 of the instant application is another portion of claim 14 of Patent No. 11006609.
Claim 17 corresponds directly to claim 18 of Patent No. 11006609.
Claim 18 corresponds directly to claim 19 of Patent No. 11006609.
Claim 19 corresponds directly to claim 20 of Patent No. 11006609. 

Claims 16 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 10 (which is dependent on claim 1) of prior U.S. Patent No. 11006609. This is a statutory double patenting rejection.
The combination of claims 14 and its dependent 16 teach the same limitations as claim 10 of U.S. Patent No. 11006609, which teaches the elements of the pet privy system including the inner guard wall.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11006609 in view of (US 8622023 B1) to Tierney. 
Claim 1 of U.S. Patent No. 11006609 teaches all of the limitations of claims 1-2 of the instant application including the cloth enclosure, the frame assembly, the cross members, the sidewalls, the pan, the pan opening, but does not disclose the inner guard wall. Tierney, however, discloses this inner guard wall (Tierney; 14) as also described in the rejection below. 

Claims 4-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3-13 of U.S. Patent No. 11006609 in view of (US 8622023 B1) to Tierney. 
Claim 2 of U.S. Patent No. 11006609 teaches the same limitations as claim 3 of the instant application which includes the opening in the sidewall of the cloth enclosure, and is dependent on claim 1.

Claim 3 of U.S. Patent No. 11006609 teaches the same limitations as claim 4 of the instant application which includes the teaching of center members.
Claim 4 of U.S. Patent No. 11006609 teaches the same limitations as claim 5 of the instant application which includes the teaching of u shaped frames.
Claim 5 of U.S. Patent No. 11006609 teaches the same limitations as claim 6 of the instant application which includes the teaching of the cross members having bent ends.
Claim 6 of U.S. Patent No. 11006609 teaches the same limitations as claim 7 of the instant application which includes the teaching of the collapsed position of the frames.
Claim 7 of U.S. Patent No. 11006609 teaches the same limitations of claim 1 of the instant application which includes the teaching of the inner guard wall, which is further taught by Tierney.
Claim 8 of U.S. Patent No. 11006609 teaches the same limitations of claim 8 of the instant application which includes the teaching of integral connectors on the inner guard wall.
Claim 9 of U.S. Patent No. 11006609 teaches the same limitations of claim 9 of the instant application which includes the teaching of hook and slot connections.
Claim 10 of U.S. Patent No. 11006609 teaches the same limitations of claim 10 of the instant application which includes the teaching of the inner guard wall having a Z-shaped cross section.
Claim 11 of U.S. Patent No. 11006609 teaches the same limitations of claim 11 which includes the teaching of the removable pan with a lip.
Claim 12 of U.S. Patent No. 11006609 teaches the same limitations of claim 12 of the instant application which includes the teaching of the straps.
Claim 13 of U.S. Patent No. 11006609 teaches the same limitations of claim 13 of the instant application which includes the teaching of straps with hook-and-loop textile.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites “the removable pan” and “the pan opening” which both lack antecedent basis, as claim 16 depends on claim 14 which does not previously recite any pan or pan openings. Claim 15 recites a pan and pan openings. 

Claim 18 recites “hinge barrels” which lack antecedent basis as claim 16 from which it depends does not previously recite any hinge barrels. Claim 17 recites hinge barrels.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4286612 A) to Neal in view of (US 20160014992 A1) To Link and (US 8622023 B1) to Tierney.
In regards to claim 1, Neal teaches a pet privy system, comprising: a cloth enclosure (Neal; 22, Col 2 lines 51-52 canvas) that includes sidewalls and a top (Neal; FIG 2); a frame assembly that supports the cloth enclosure (Neal; FIG 3), the frame assembly including a top frame (Neal; comprised of 52, 42, and 64), first and second side frames (Neal; 38, 40, 44 and 50, 48, 54) connected to the top frame, and cross-members (Neal; 64) that are connected between opposite sides of the first and second side frames from the top frame (Neal; see FIG 3); 

    PNG
    media_image1.png
    779
    612
    media_image1.png
    Greyscale

but Neal fails to teach one of the sidewalls of the cloth enclosure having a bottom edge that is spaced upwardly from a bottom of one of the first or second side frames or one of the cross- members by a first height to define a pan opening; a removable protective bottom part that comprises a removable pan; and an inner guard wall including two sides and a back that are connected together and located inside the frame assembly and are adapted to be located between the sidewalls of the cloth enclosure and the removable pan, and are arranged such that the removable pan is slidable through the pan opening out from between the two sides of the inner guard wall.
Link teaches one of the sidewalls of the enclosure having a bottom edge that is spaced upwardly from a bottom of one of the first or second side frames or one of the cross-members by a first height to define a pan opening (Link; see sidewall 20a which is spaced upwardly from one of the cross members 18a, 18b to define a pan opening 16) a removable protective bottom part that comprises a removable pan (Link; 14).

    PNG
    media_image2.png
    753
    611
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Neal to have a sliding pan and opening. The motivation for doing so would be to use a pan to retain animal waste, pet pads, litter, or spillage and using an opening would allow users to remove and clean up animal waste.
Neal as modified by Link fail to teach an inner guard wall including two sides and a back that are connected together and located inside the frame assembly and are adapted to be located between the sidewalls of the cloth enclosure and the removable pan, and are arranged such that the removable pan is slidable through the pan opening out from between the two sides of the inner guard wall. 
Tierney teaches an inner guard wall (Tierney; 14) including two sides and a back (Tierney; see FIG 1) that are connected together and located inside the frame assembly and are adapted to be located between the sidewalls of the cloth enclosure and the removable pan (Tierney; inside frame assembly of Neal as modified by Link), and are arranged such that the removable pan is slidable through the pan opening out from between the two sides of the inner guard wall (Tierney; since 14 only has two side walls and a back, and no front wall, there would be no obstruction and the pan of Neal as modified by Link could slide in and out freely).

    PNG
    media_image3.png
    348
    489
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a guard wall as taught by Tierney for the device of Neal as modified by Link. Having a guard wall prevents a pet from soiling the walls of the enclosure and preventing pet urine from going outside of the pan.  

In regards to claim 2, Neal as modified by Link and Tierney teach the pet privy system of claim 1, wherein the pan has a length and a width, the length being less than a distance between the first and second side frames (Link; see FIG 10 where the pan 14 has a length and a width, the length allowing it to fit between first and second side frames at either end or either side), and being slideable between the first and second side frames (Link; FIGs 6-9 where the size of the pan allows it to be slid between frames), the width being less than a distance between the cross-members (Link; width of 14 smaller than the distance between 18d, 18c)  (Link; see FIG 10, the pan 14 has a width less than the cross members beneath it in order to fit into the frame of the crate), and the removable pan having a height that is less than the first height such that the removable pan is removable through the pan opening (Link; see FIGs 6-8 where the height of the opening is greater than the pan (FIG 8) such that the pan can fit through the opening) or by lifting the frame assembly and cloth enclosure such that the cross- members and the bottoms of the first and second side frames pass by the removable pan (Link teaches the first option where the pan is removable through the pan opening).

In regards to claim 3, Neal as modified by Link and Tierney teach the pet privy system of claim 1, wherein the cloth enclosure (Neal; 22) includes an opening (Neal; 24) in one of the sidewalls (Neal; see FIG 2).

In regards to claim 5, Neal as modified by Link and Tierney teach the pet privy system of claim 1, wherein the first and second side frames (Neal; 38, 40, 44 and 50, 48, 54) are U-shaped (Neal; see FIG 3).

In regards to claim 6, Neal as modified by Link and Tierney teach the pet privy system of claim 1, wherein the cross-members (Neal; 64) are engageable to the other of the first and second side frames (Neal; 38, 40, 44 and 50, 48, 54) via bent ends (Neal; 66) of the cross-members engaging in receptacles fastened to the other of the first and second side frames (Neal; receptacles being holes in 28, 30, along bars 42, 52, which connects to each side frame 38, 40, 44 and 50, 48, 54).

In regards to claim 7, Neal as modified by Link and Tierney teach the pet privy system of claim 1, wherein the frame assembly with the attached cloth enclosure is unfoldable from a collapsed position (Neal; FIG 4) in which the cross-members (Neal; 64) and the first and second side frames (Neal; 38, 40, 44 and 50, 48, 54) are lying on and generally parallel to the top frame (Neal; see where, due to the folding configuration, 40, 38 OR 50, 48 lay on either top frame 42, 52 and the cross members 64 are configured to be placed on top, the pieces generally parallel), to an assembled position in which the first and second side frames are generally perpendicular to the top frame, and the cross-members are connected between the first and second side frames to define a plane generally parallel to the top frame (Neal; FIG 3).

In regards to claim 8, Neal as modified by Link and Tierney teach the pet privy system of claim 1, wherein the two sides and back (Tierney; sides and back of 14) each include integral connectors  (Tierney; channel 46, tab 58) that directly connect the sides to opposite edges of the back without tools (Tierney; connected together without tools, see FIG 1).

In regards to claim 12, Neal as modified by Link and Tierney teach the pet privy system of claim 1, wherein the cloth enclosure (Neal; 22) includes straps (Neal; 70, 72) for connection to the frame assembly (Neal; see FIG 2, where the straps use eyelets and stakes to keep the enclosure secured to the frame and to the ground).

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4286612 A) to Neal in view of (US 20160014992 A1) To Link and (US 8622023 B1) to Tierney as applied to claim 1 above, in further view of (US 4779294 A) to Miller.
In regards to claim 4, Neal as modified by Link and Tierney teach the pet privy system of claim 1, but Neal fails to teach wherein the frame assembly further comprises two center members that extend between opposite ones of the edge members to support the top of the cloth enclosure.
Miller teaches wherein the frame assembly (Miller; 10) further comprises two center members (Miller; any of intermediate cross members 16) that extend between opposite ones of the edge members (Miller; where 16 extends between 14) to support the top of the cloth enclosure (Miller; see FIG 2 where it supports 18).

    PNG
    media_image4.png
    661
    417
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Neal as modified by Link and Tierney such that it has center members as taught by Miller. The motivation for doing so would be to provide support such that the enclosure does not sag or droop when placed over the frame. 

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4286612 A) to Neal in view of (US 20160014992 A1) To Link and (US 8622023 B1) to Tierney as applied to claim 8 above, in further view of (US 5094188 A) to Wolak.
In regards to claim 9, Neal as modified by Link and Tierney teach the pet privy system of claim 8, where the edges of the sides include slots (Tierney; see FIG 5 where slots exist in channel 46), but fail to teach wherein the integral connectors include hook-shaped projections extending from the opposite edges of the back and complementary slots defined along at least back edges of the sides that are adapted to receive the hook-shaped projections via a first insertion movement, and a second locking movement in a direction normal to a direction of the insertion movement.
Wolak (Wolak; FIG 3A, 3B) teaches wherein the integral connectors include hook-shaped projections (Wolak; 58) extending from the opposite edges of the back (Wolak; 56, 52) and complementary slots (Wolak; slots in 50, 54) defined along at least back edges of the sides (Wolak; slots on edges of 50, 54) that are adapted to receive the hook-shaped projections (Wolak; see FIG 3A where 58 is inserted through slots) via a first insertion movement, and a second locking movement in a direction normal to a direction of the insertion movement (Wolak; hooks 58 have to move in a first direction through the slots and then down in order to ‘hook’ onto the slots).

    PNG
    media_image5.png
    629
    481
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide hook and slot connections on the edges as additional integral connectors as taught by Wolak for the device of Neal as modified by Link and Tierney. The motivation for doing so would be to ensure that the guard wall does not have gaps or could be accidentally detached.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4286612 A) to Neal in view of (US 20160014992 A1) To Link, (US 8622023 B1) to Tierney, and (US 5094188 A) to Wolak as applied to claim 9 above, in further view of (US 4271544 A) to Hammond.
In regards to claim 10, Neal as modified by Link, Tierney, and Wolak teach the pet privy system of claim 9, but fail to teach wherein the sides of the inner guard wall are Z-shaped in cross-section, with bottom legs of the sidewalls being spaced further apart from one another than top legs of the side walls, and a distance between the bottom legs is greater than the length of the removable pan such that the bottom legs extend parallel to and outside of opposite sides of the removable pan.
Hammond teaches wherein the sides of the inner guard wall are Z-shaped in cross-section (Hammond; FIG 2, parts 5 combined with part 19, see the cross section with the alternating heavy and thin lines), with bottom legs (Hammond; sides of 19) of the sidewalls being spaced further apart from one another than top legs of the side walls (Hammond; 7), and a distance between the bottom legs is greater than the length of the removable pan such that the bottom legs extend parallel to and outside of opposite sides of the removable pan (Hammond; where the distance between sides of 19 is greater than the waste compartment defined by 23 to contain it, and therefore in view of Neal as modified by Link and Tierney would be used to contain a removable pan with sides standing parallel to the pan of Neal as modified by Link and Tierney).

    PNG
    media_image6.png
    563
    715
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the device of Neal as modified by Link and Tierney such that it had a Z-shaped cross section as taught by Hammond. The motivation for doing so is to provide a conventional shape which is used to position the animal within the center of the enclosure, and provides a narrower top half that can be easily enclosed by the frame, and a wider bottom half that can fully contain waste material and protect the cover from being dirtied.


Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4286612 A) to Neal in view of (US 20160014992 A1) To Link and (US 8622023 B1) to Tierney as applied to claim 8 above, in further view of (US 20050103279 A1) to Brewer.
In regards to claim 13, Neal as modified by Link and Tierney teach the pet privy system of claim 12, but fail to explicitly teach wherein the straps include hook-and-loop textile fastening material.
Brewer teaches straps (Brewer; 52) include hook-and-loop textile fastening material (Brewer; 54, [0027] VELCRO, hook and loop material). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Neal as modified by Link and Tierney such that the straps utilize hook and loop fasteners to connect to the frame assembly, such as taught by Brewer. The motivation for doing so would be to allow the framework of Neal to be portable, or to otherwise allow the cover to secure to the undersides of the framework in addition to securing to the ground.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4286612 A) to Neal in view of (US 20160014992 A1) To Link, (US 8622023 B1) to Tierney, and (US 20050103279 A1) to Brewer as applied to claim 13 above, in further view of (US 4271544 A) to Hammond.
In regards to claim 11, Neal as modified by Link, Tierney, and Brewer teach the pet privy system of claim 13, wherein the removable pan (Link; 14) has a lip at a top of the height of the removable pan (Link; see the lip at the top of pan 14 in FIGs 6-9), but fail to teach a height of the bottom legs of the sides is greater than the height of the removable pan.
Hammond teaches height of the bottom legs of the sides (Hammond; sides of 19) is greater than the height of the waste (Hammond; 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Link as modified by Tierney and Brewer such that the sides of the guard wall are taller than the waste containment, such as the pan of Link, as taught by Hammond. The motivation for doing so would be to ensure the upper portion which is narrower than the lower portion does not overlap with the pan, otherwise it would prevent the pan from fitting into the system. 

Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4286612 A) to Neal.
In regards to claim 14, Neal teaches pet privy system, comprising: a cloth enclosure (Neal; 22, Col 2 lines 51-52 canvas) that includes sidewalls and a top (Neal; FIG 2); a frame assembly that supports the cloth enclosure (Neal; FIG 3), the frame assembly including a top frame (Neal; comprised of 52, 42, and 64), first and second side frames connected to the top frame (Neal; 38, 40, 44 and 50, 48, 54), and cross-members (Neal; 64) that are connected between opposite sides of the first and second side frames from the top frame (Neal; see FIG 3); 
This orientation does not teach the first and second side frames are pivotally connected to opposite ones of the edge members.
However, a flipped version of the frame would teach wherein the top frame comprises four edge members (Neal; edges where 44 and 54 meet 32 and 34) that are connected together (Neal; see FIG 3), the first and second side frames (Neal; 28, 30) are pivotally connected to opposite ones of the edge members (Neal; 28, 3 pivotally connect to 32, 34 via 56), that are pivotally attached at pivot ends thereof (Neal; when 64 is attached to holes on one frame via 66, 64 is free to rotate and pivot freely) to the first and second side frames and include free ends (Neal; opposing end that pivots freely) 
Neal fails to teach two of the cross-members are provided as split cross-members, each including first and second split cross-member parts that are engageable to a corresponding free end of an opposite one of the split cross- member parts via a barrel connector.
However, applicant states the frames are interchangeable [0053] of the instant application, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a substitution of functional equivalents to substitute the cross-members with split cross-members connected by a barrel, since a simple substitution of one known element for another would obtain predictable results and since such a modification lacks any disclosed criticality. KSR International Co. v. Teleflex Inc, 127 S. Ct. 1727. 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). The  motivation for doing so would be to provide an easily accessible connection that would only require sliding the member in one direction to disengage the connection, thus allowing the frame to be folded. 

In regards to claim 19, Neal teaches the pet privy system of claim 14, wherein the frame assembly with the attached cloth enclosure is unfoldable from a collapsed position (Neal; FIG 4) in which the split cross-members (Neal; 64) and the first and second side frames (Neal; 38, 40, 44 and 50, 48, 54) are lying on and generally parallel to the top frame (Neal; see where, due to the folding configuration, 40, 38 OR 50, 48 lay on either top frame 42, 52 and the cross members 64 are configured to be placed on top, the pieces generally parallel), to an assembled position in which the first and second side frames are generally perpendicular to the top frame, and the split cross-members are connected between the first and second side frames to define a plane generally parallel to the top frame (Neal; FIG 3).


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4286612 A) to Neal as applied to claim 14 above, in further view of (US 20160014992 A1) To Link.
In regards to claim 15, Neal teaches the pet privy system of claim 14, but fails to teach wherein one of the sidewalls of the cloth enclosure includes a bottom edge that is spaced upwardly from a bottom of one of the first or second side frames or one of the cross-members by a first height to define a pan opening; and further comprising a removable protective bottom part that comprises a removable pan that is slideable through the pan opening.
Link teaches wherein one of the sidewalls of the cloth enclosure includes a bottom edge that is spaced upwardly from a bottom of one of the first or second side frames or one of the cross-members by a first height to define a pan opening (Link; see sidewall 20a which is spaced upwardly from one of the cross members 18a, 18b to define a pan opening 16); and further comprising a removable protective bottom part that comprises a removable pan that is slideable through the pan opening (Link; 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Neal to have a sliding pan and opening. The motivation for doing so would be to use a pan to retain animal waste, pet pads, litter, or spillage and using an opening would allow users to remove and clean up animal waste.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4286612 A) to Neal as applied to claim 14 above, in further view of (US 20160014992 A1) To Link and (US 8622023 B1) to Tierney.
In regards to claim 16, Neal teaches the pet privy system of claim 14, but fails to teach it further comprising an inner guard wall including two sides and a back that are connected together and located inside the frame assembly and are adapted to be located between the sidewalls of the cloth enclosure and the removable pan, and are arranged such that the removable pan is slidable through the pan opening out from between the two sides of the inner guard wall.
Link teaches the removable pan slidable through the pan opening (Link; 14, see FIGs 6-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Neal to have a sliding pan and opening. The motivation for doing so would be to use a pan to retain animal waste, pet pads, litter, or spillage and using an opening would allow users to remove and clean up animal waste.
Tierney teaches further comprising an inner guard wall (Tierney; 14) including two sides and a back (Tierney; see FIG 1) that are connected together and located inside the frame assembly and are adapted to be located between the sidewalls of the cloth enclosure and the removable pan (Tierney; inside frame assembly of Neal as modified by Link), and are arranged such that the removable pan is slidable through the pan opening out from between the two sides of the inner guard wall (Tierney; since 14 only has two side walls and a back, and no front wall, there would be no obstruction and the pan of Neal as modified by Link could slide in and out freely).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a guard wall as taught by Tierney for the device of Neal as modified by Link. Having a guard wall prevents a pet from soiling the walls of the enclosure and preventing pet urine from going outside of the pan.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4286612 A) to Neal as applied to claim 14 above, in further view of (US 2810390 A) to Wallace.
In regards to claim 17, Neal teaches the pet privy system of claim 14, wherein the pivot ends  (Neal; 66) of the split cross- member parts (Neal; 64) are formed as bent ends (Neal; see FIG 4) and are engaged in holes located on the first and second side members (Neal; see FIG 3 where 64 engaged in holes 28, 30).
Neal fails to teach the bent ends being engaged in hinge barrels.
Wallace teaches bent ends (Wallace; upturned portion 11) engaged in hinge barrels (Wallace; 12, 13, see FIG 4 where the barrel shaped socket 13 would allow bent end to pivot).

    PNG
    media_image7.png
    338
    250
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the hole connections of Neal with barrels as taught by Wallace. The connections both provide pivoting areas for bent members to engage, however the addition of a barrel to the frame would provide greater stability and longevity than punching a frame with holes.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4286612 A) to Neal as modified by (US 20160014992 A1) To Link and (US 8622023 B1) to Tierney as applied to claim 16 above, in further view of (US 2810390 A) to Wallace.
In regards to claim 18, Neal as modified by Link and Tierney teach the pet privy system of claim 16, but fail to teach wherein the hinge barrels are located at bottoms of the first and second side members.
Wallace teaches wherein the hinge barrels (Wallace; 12, 13) are located at bottoms of the first and second side members (Wallace; see FIG 1 where 13 are located at the bottoms of the frame connected to 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide hinge barrels as an attachment means located at the bottoms of the frame as taught by Wallace for the device of Neal. The motivation for doing so would be to substitute a barrel hinge with the lower hinges of Neal to decrease the amount of moving parts and provide a simple hinge for pivoting motion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        
/TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647